Case 2:20-cv-08833-DSF-PD Document 33 Filed 04/15/21 Page 1 of 2 Page ID #:129


  1                                                            JS-6
  2
  3
  4
  5
  6
  7
  8
  9                       UNITED STATES DISTRICT COURT
 10                      CENTRAL DISTRICT OF CALIFORNIA
 11
 12    CARMEN JOHN PERRI, an               Case No.: 2:20-cv-08833-DSF-PD
       individual,
 13
 14         Plaintiff,                       [PROPOSED] ORDER DISMISSAL
                                             WITH PREJUDICE
 15    v.
 16
       MICHAEL A. KOSS,
 17    individually and as trustee of
 18    the MICHAEL A. KOSS
       LIVING TRUST DATED
 19    OCTOBER 1, 1993; MARTIN
 20    KOSS, individually and as
       trustee of the MARTIN AND
 21    EVELYN KOSS LIVING TRUST
 22    DATED OCTOBER 2, 1998;
       and DOES 1-10,
 23    inclusive,
 24
            Defendants
 25
 26
 27
 28
                                 [PROPOSED] ORDER
                             DISMISSAL WITH PREJUDICE
Case 2:20-cv-08833-DSF-PD Document 33 Filed 04/15/21 Page 2 of 2 Page ID #:130

  1         After consideration of the Joint Stipulation for Dismissal of the entire action
  2   with Prejudice filed by Plaintiff Carmen John Perri (“Plaintiff”) and Michael A.
  3   Koss, and Martin Koss (“Defendants”), the Court hereby enters a dismissal with
  4   prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety. Each
  5   party shall bear his or its own costs and attorneys’ fees.
  6         IT IS SO ORDERED.
  7
      DATED: April 15, 2021
  8
  9
                                       DALE S. FISCHER
 10                                    UNITED STATES DISTRICT JUDGE
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                           1
                                    [PROPOSED] ORDER
                                DISMISSAL WITH PREJUDICE
